Citation Nr: 1036288	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-30 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 
1954 to October 1958 and October 1959 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Regional 
Office (RO) in Manchester, New Hampshire, which found no new and 
material evidence had been submitted to reopen the claim.  The 
Veteran was afforded a DRO hearing in May 2006 and the transcript 
has been associated with the file.

This claim was originally denied in an August 1999 rating 
decision which the Veteran did not appeal.  Consequently, the 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2009).  However, at the time of the prior 
rating decisions, the RO was unable to obtain the Veteran's 
service treatment records from the US Naval Hospital in Yokuska, 
Japan.  These records were located and associated with the claims 
file in July 2006.  In the August 2006 statement of the case, the 
RO reopened the claim for a low back disability, citing new 
service treatment records, but denied the claim on the merits.  
As the service treatment records reflect treatment for the 
Veteran's back, they are clearly relevant to the claim of service 
connection for a low back disability.  Accordingly, the Board 
will reconsider the Veteran's claim as one for service connection 
rather than a petition to reopen a previously denied claim.  See 
38 C.F.R. § 3.156(c) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that his current low back disability was 
caused by an injury incurred in service in 1957.  The Veteran 
alleges he felt immediate back pain when he slipped off of a tank 
he was standing on and fell to the ground, landing directly on 
his backpack and two canteens.

According to the Veterans Claims Assistance Act (VCAA), VA must 
notify claimants seeking VA benefits what information or evidence 
is needed in order to substantiate a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. § 3.159 
(2009); See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Under the VCAA the Veteran must also be notified of how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With 
regard to the Veteran's claim, it is noted that he was provided 
inadequate VCAA notice concerning disability and effective dates 
if service connection was granted.  (See June 2005 VCAA notice).  
Accordingly, the Board concludes that this case must be remanded 
for compliance with the required provisions.  See Dingess, supra.

With regard to service connection claims, the Court held in the 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

The Veteran never received a VA examination for his low back 
disability.  In September 1999 the VA treatment record stated 
that it was uncertain but that the Veteran's back pain was 
possibly related to his in-service injury.  In an August 2002 VA 
treatment record, the doctor opined the Veteran's low back 
disability was consistent with his given history of an in-service 
injury and prolonged history of low back pain.  The Board finds 
that the Veteran should have been afforded a VA examination to 
determine the nature and etiology of his low back disability.  
See McLendon, supra.  On remand, the Veteran should be afforded a 
VA examination to reconcile the etiology of his low back 
disability.



Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with amended VCAA 
notice of how disability ratings and 
effective dates are determined.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(2009); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.	After completing the above, schedule the 
Veteran for a VA examination to determine 
the nature and etiology of his low back 
disability.  The claims file, including a 
copy of this REMAND, must be made available 
to the examiner for review, and the 
examination report should reflect that such 
a review was accomplished.  Any necessary 
testing should be accomplished.  After 
reviewing the record and examining the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the currently diagnosed 
low back disability is etiologically 
related to a disease or injury during 
service.  The records relating to back 
complaints in September 1957 should be 
reviewed.

3.	It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The examiner 
should provide a complete rationale for any 
opinion provided.  A detailed rationale 
should be provided for all opinions.  
Conversely, if the examiner concludes that 
an etiological opinion cannot be provided, 
he or she should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.

4.	After completing the above, and any other 
development deemed necessary, the AOJ should 
readjudicate the claims of service 
connection.  If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.  The appellant has the 
right to submit additional evidence and 
argument on the matter or matters the Board 
has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

